UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6656



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JASPER SIMPSON,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Patrick Michael Duffy, District
Judge. (CR-02-936; CA-03-3280-5-23)


Submitted:   August 12, 2004                 Decided:   August 18, 2004


Before NIEMEYER, WILLIAMS,* and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jasper Simpson, Appellant Pro Se. Deborah Brereton Barbier, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     *
      Judge Williams did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
PER CURIAM:

          Jasper Simpson seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).        We have independently

reviewed the record and conclude that Simpson has not made the

requisite showing.   Accordingly, we deny Simpson’s motion for a

certificate of appealability and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           DISMISSED




                               - 2 -